De Courcy, J.
One Manuel Medeiros was knocked down and injured by an automobile on North Main Street in Fall River in April, 1911. Shortly afterwards he brought an action in the local district court against John P. Jackson, the alleged owner of the automobile, to recover for his injuries; and Charles Cuffe, the chauffeur, was arrested for failing to stop after injuring a man. After trial, Cuffe was discharged; and in the civil action -there was a finding for the defendant. Medeiros appealed his case to the Superior Court, later discontinued it, and brought a new action in the Superior Court for a larger ad damnum. This action re-*386suited in a verdict of 84,200 in favor of the plaintiff, Medeiros, in February, 1916.
Jackson had a policy of liability insurance, issued by the Maryland Casualty Company, and that company conducted the defence in both courts, by its own counsel. After the trial the casualty company refused to pay the amount of the verdict, and an action was brought by Jackson on his policy. The present suit was filed in the Supreme Judicial Court on November 3, 1916, to restrain the prosecution of said action on the policy. Certain jury issues were framed and were tried in the Superior Court, the material ones being as follows:
“1. Did John P. Jackson at the trial of the case of Manuel Medeiros against him in the Superior Court for the County of Bristol give testimony that was knowingly false for the purpose of fixing liability against himself so that the Maryland Casualty Company would be obliged to pay money under the terms of its policy or contract with said Jackson ?”
“2. Did John P. Jackson, either himself or in collusion with another or others, deceive the Maryland Casualty Company or its attorneys as to the testimony he proposed to give at the trial of the action of Manuel Medeiros against him in the Superior Court for the County of Bristol, and did he give testimony materially different from that which he represented to said company or its attorneys that he would give at said trial for the purpose of fixing liability against himself so that the Maryland Casualty Company would be obliged to pay money under the terms of its policy, or contract with sdid Jackson ? ” To each of these questions the jury answered, “No.” The case comes before us on the plaintiff’s exceptions to certain portions of the judge’s charge, and to the giving of certain rulings requested by the defendant.
The portion of the charge specifically excepted to was as follows: “Something has been said about Mr. Radovsky’s coming in the case, and being counsel for Dr. Jackson in some four other suits then pending in the Superior Court. It does appear that those suits were for some family matters, estates as I understand it, and that they were not connected with this litigation. Legally Mr. Radovsky had a right to appear in another suit against the doctor, even though the doctor was his client in a particular suit. We are not dealing with the question of propriety or impropriety *387here. We are dealing simply with legal questions in this case, and I don’t say that it was proper or that it was improper. I simply say that it wasn’t illegal. Mr. Radovsky had a right to appear in that case for Medeiros if Medeiros hired him and wanted him to, and it does appear that he consented to come on condition that Judge Cook was willing that he should come, or should consent, or should ask him to come, and after conference together they agreed that he should come and try the case.” In view of the fact that the casualty company took full control of Jackson’s defence in the district and superior courts, and employed its own counsel, and that apparently Jackson never consulted or retained counsel of his own in the cases, we find no error in the portion of the charge quoted. Nor does it seem fairly open to the argument that thereby the jury were precluded from considering the propriety of Mr. Radovsky’s appearance in the case, or any inference of collusion therefrom; or that “the stamp of approval given by the court as a matter of law to the action of Mr. Radovsky prevented the jury from considering this very vital element in passing upon the contentions of the plaintiff.”
The testimony of Jackson at the trial referred to in the issues to the jury did not relate to the due care of Medeiros, the negligence of the chauffeur, or the extent of the injuries. The alleged false statement was his testimony that he expected Cuffe to meet him with the automobile at the railroad station, at about the time of the accident, and that it was customary for Cuffe to meet him on his return from Boston. This had a vital bearing on the issue whether Cuffe was using the automobile on business of his employer at the time. Jackson’s testimony in the Superior Court on this issue seems to have been in flat contradiction of what he testified to in the district court. Nevertheless the jury were justified in finding on the testimony of other witnesses, that he told the truth in the Superior Court, and in answering the .issues accordingly.
While the trial judge well might have covered the subject matter of the defendant’s requests in the course of his charge, instead of emphasizing their argumentative effect by reading them at the close; (especially those relating to the second issue) we cannot say that the judge erred in giving them as he did, with comments.

Exceptions overruled.